                                 Case 20-03190-sgj Doc 130 Filed 03/22/21               Entered 03/23/21 12:24:40           Page 1 of 1
BTXN 208 (rev. 07/09)
IN RE: Highland Capital Management,       Plaintiff's Motion for an Order Requiring Mr. James Dondero to Show Cause Why He Should Not                Case # 20−03190−sgj
L.P. v. Dondero                                                    Be Held in Civil Contempt for Violating the TRO
DEBTOR
                                                                                 TYPE OF HEARING

Highland Capital Management, L.P.                                                         VS                                                     James D. Dondero
                                                                                                                                                 DEFENDANT /
PLAINTIFF / MOVANT                                                                                                                               RESPONDENT


John A. Morris                                                                                                                                   John T. Wilson
ATTORNEY                                                                                                                                         ATTORNEY


                                                                                      EXHIBITS
SEE EXHIBIT LIST                                                                           SEE EXHIBIT LIST

Court Admitted Plaintiff's Exhibit's #1, #2, #3, #7 through #15; #17 through                    Court Admitted Defendant's Exhibit's #1 through #20
#22, #24, #25, #26, #27 #28, #37, #38, #39 #47 through #57




Michael Edmond                                                                 March 22, 2021                               Stacey G. Jernigan
                                                                               HEARING
REPORTED BY                                                                                                               JUDGE PRESIDING
                                                                               DATE
